Citation Nr: 1749431	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  09-17 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a bilateral hip disrder. 

3.  Entitlement to service connection for a bilateral leg disorder. 

4.  Entitlement to service connection for a bilateral foot disorder. 

5.  Entitlement to service connection for a neck disorder. 

6.  Entitlement to an effective date earlier than February 11, 2008 for the grant of service connection for tension headaches.

7.  Entitlement to automobile and adaptive equipment or adaptive equipment only. 





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to August 1983. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2000, April 2008, March 2009, and July 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2012, the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing.  A copy of the transcript has been associated with the claims file.

In a September 2014 decision, the Board, in relevant part, remanded the appeal for further development.

In a May 2016 decision, the Board remanded the appeal for further development.  

In August 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing regarding entitlement to an effective date earlier than February 11, 2008, for the grant of service connection for tension headaches.  

This appeal was processed using the Veterans Benefits Management System (VBMS). A review of the Veteran's Legacy Content Manager Documents file reveals VA treatment records dated January 2015 to February 2015.


FINDINGS OF FACT

1.  The Veteran's low back disability did not manifest during or as a result of active military service; and is not etiologically related to a service-connected disorder.  

2.  The Veteran's bilateral hip disability did not manifest during or as a result of active military service; and is not etiologically related to a service-connected disorder.  

3.  The Veteran's bilateral leg disability did not manifest during or as a result of active military service; and is not etiologically related to a service-connected disorder.  

4.  The Veteran's bilateral foot disability did not manifest during or as a result of active military service; and is not etiologically related to a service-connected disorder.  

5.  The Veteran's neck disability did not manifest during or as a result of active military service; and is not etiologically related to a service-connected disorder.  

6.  The Veteran filed a claim for service connection for tension headaches on September 18, 1984.  

7.  In a rating decision issued in December 1984, the RO denied the Veteran's claim for entitlement to service connection for tension headaches.  

8.  Resolving all reasonable doubt in favor of the Veteran, the Veteran submitted a notice of disagreement within a year of the December 1984 rating decision and the September 18, 1984, claim remained pending.  

9.  In a July 2009 rating decision, the Veteran's tension headaches were found to be related to his military service.  

10.  The Veteran does not have the physical loss or loss of use or ankylosis of any extremity, or blindness or permanent impairment of vision in both eyes to the specified degree.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for a bilateral hip disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for a bilateral leg disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  The criteria for service connection for a bilateral foot disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

5.  The criteria for service connection for a neck disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

6.  The criteria for an effective date of September 18, 1984, for the award of service connection for tension headaches are met.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 20.200, 20.201 (2016).

7.  The criteria for entitlement to an automobile and adaptive equipment or adaptive equipment only have not been met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.808, 4.45, 4.63 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  Here, neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's service treatment records, personnel records, Social Security Administration (SSA) records and post-service VA and private treatment records have been associated with the claims file.  

The Board notes that over the course of the appeal the Veteran has asserted that his service treatment records dated 1975 to 1980 are not present.  Additionally, the Veteran submitted several lay statements in which fellow soldiers asserted the Veteran received a P-3 profile in 1977.  The Board notes that in September 1984 the RO requested the Veteran's service treatment records and in October 1984 the records were received by the RO.  Nonetheless, to the extent that any of the Veteran's service treatment records are unavailable, the Board recognizes that VA's duty to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule is heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

In regards to the Veteran's claim for service connection, the Veteran was afforded a VA examinations and opinions in November 1984, December 2014, July 2016 and August 2016.  The Board notes that over the course of the appeal, the Veteran has asserted that the VA examiners did not properly review his file and misrepresented his statements and/or had a bias.  However, as will be discussed below, the VA examination reports are consistent with the evidence of record and take into consideration the lay statements of record.  The Board also notes that over the course of the appeal the Veteran also asserted that the wrong type of specialist performed his VA examinations.  However, as discussed further below, the VA examiners have the medical expertise necessary to provide such opinions.  The Board has considered the Veteran's assertions regarding the VA examinations.  However, the Board finds that, when taken together, the December 2014 and August 2016 examination reports and opinions are adequate because they are based on the Veteran's medical history, review of the claims file, and supported by a rationale based on sound medical principles.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board also finds that the RO has substantially complied with the September 2014 and October 2016 Board remand directives which included attempting to obtain outstanding treatment records and affording the Veteran new VA opinions.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection 

The Veteran has submitted numerous lay statements over the course of his appeal explaining why he believes he is entitled to service connection.  In summary, the Veteran contends that he has experienced pain in his neck, back, hips, legs and feet since service.  The Veteran also reported that he suffered several falls during service.  The Veteran has also asserted that he was placed on a P-3 profile during service and was told that he had arthritis and fibromyalgia during service and was treated with muscle relaxers and anti-inflammatory medication.  Additionally, some medical evidence of record indicates that the Veteran's conditions could be interrelated with his service-connected tension headaches.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303 (a) (2016).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Turning to the evidence of record, the Board notes that the Veteran has a long and complex medical history.  After review of the Veteran's claims file, the Board finds that the August 2016 VA medical opinion provides an accurate account of this history.  Therefore, for judicial brevity, the Board will use the August 2016 examiner's report to discuss some of the relevant medical history for the Veteran's claims.  

The August 2016 VA examiner noted that service treatment records were notable for multiple presentations for care, with the majority being in 1980 and 1981.  In October 1980 he reported headache from his neck to the temple area diagnosed as tension headache.  In June 1981 and in July 1981, he was seen for right knee pain. The knee pain was stated to be lateral and popliteal in location and there was no history of trauma associated with his pain. Testing was negative, including a WBC and ESR.  The Veteran was seen on September 14, 1981 for chest pain, malaise, sore neck, headache, and chest pain increased with movement.  He was noted to have tenderness to palpation on his chest and diagnosed with costochondritis.  A C-spine film was also performed to rule out spondylosis and it was negative.  The Veteran was seen on December 30, 1981, for back pain which he reported radiated down the right thigh area to the knee.  The latter was the first visit for back pain noted.  The pain was four days in duration at that time and he reported a history of a back injury in 1977 of unclear extent.  His exam was notable for paraspinal muscle spasm and tenderness as well as tenderness over the right sciatic notch.  He was noted to have a negative straight leg raise and was thought to have L5 sciatica.  The Veteran was treated with meds and rest.  No documentation of an injury in 1977 was found in service treatment record by this examiner.  

The remaining two years of service show a second visit for right sided lower back pain in February 1982.  Headache and neck and back pain in June 1982.  No diagnosis found for the back pain but his headache was deemed as related to sinusitis vs hay fever, based on throat findings and cervical lymphadenopathy.  His second visit in June was for pain in the back of the head/neck for two days in which the examiner noted the neck muscles felt tight.  He was assessed as having a possible muscle strain and treated with a muscle relaxer and massage.  One of his last service medical visits documented was in May 1983 for right flank pain, initially thought to be related to a kidney stone, but ultimately he was diagnosed with mechanical back pain.  The last visit was in July 1983 for blood pressure medication refill with no complaints.  The Veteran was discharged from service in August 1983 and declined a separation physical.  

The examiner noted that the Veteran placed his first claim following discharge from service on September 18, 1984.  He was seen for a C&P exam in October 1984 and he reported headaches and muscle spasm related to hypertension.   In the musculoskeletal history, the Veteran denied a lower back injury.  He instead reported he got pain in the lower back whenever his body temperature was up.  He reported headaches started over the nape of the neck and when he was under stress he noted the muscle get tender.  He also reported with increased tension, his back muscles tended to tense also and his whole body ached.  The Veteran's exam was stated to show a normal gait and full range of motion with him being able to walk on his heels and toes.  No additional findings mentioned.  The provider assessed after review of the Veteran's service treatment records that his symptoms in service related to his claim for back pain, were "transitory" and there were no residuals present. 

This examiner reviewed the Veteran's post-discharge medical care.  The examiner noted that the Veteran had several visits in 1984 with complaints of lower back and right hip pain.  He had such persistent complaints that he was eventually referred to Orthopedics for evaluation of possible radiculopathy.  Primary care visit in November 1984 indicates he reported right flank pain for two days, along with a two year history of lower back pain and right hip pain.  He reported the pain was intermittent and sharp since onset and in the same area.  On exam, he had normal strength in the leg and was stated to have right hip pressure tenderness.  The Veteran was seen by Ortho finally in November 1984 and again in June 1985 for his back/hip pain and was thought to have a possible radiculopathy.  An EMG was performed in June 1985 however, and returned normal.  Plain films of the back and exam were negative and no specific diagnosis was assigned.  
The examiner noted that following the EMG, the Veteran's complaints were markedly less and in fact, from 1985 to 1990 or so, the Veteran was primarily seen for his hypertension with to no little mention of his back pain.  There was one visit in August 1987 where he was diagnosed with a back strain and he was also seen in August 1990 complaining of low back pain with activity, and seen by Ortho in January 1991 for back pain and spasms. Then in 1992, he was noted to have increased frequency of visits again and over the next two years and was noted to complain of multiple joints besides his lower back, although the back remained a central issue.  

The examiner noted that during his examination interview, the Veteran reported that he was diagnosed with fibromyalgia as early as 1984, and it was noted during his VA hospitalization in 1994 that he reported a diagnosis of fibromyalgia since 1975, however the first mention this examiner found in his notes was in a note from July 1993 by a VA provider which indicated the Veteran had a long history of complaining of right hip and leg pain and after negative work-ups for these complaints with Ortho, Neurology, Rheumatology, and Podiatry, he was diagnosed with fibromyalgia.  The examiner noted that this diagnosis was established more definitively during his hospital stay in May 1994.  The examiner noted that during that hospitalization in 1994, the Veteran reported a more typical pain history for fibromyalgia with diffuse muscle pain, although more marked in right lower extremity.  He also reported lower back pain and pain from the right hip to the lateral knee and dorsum of the foot with paresthesia.  In addition he reported arthralgia in the bilateral elbow, bilateral hands, as well as bilateral hip and knee joint.  The examiner noted that notes prior to his hospitalization also indicate that the Veteran had been complaining of bilateral foot pain.  The examiner noted that this represents the first time that the Veteran had complaints related to multiple joints and is consistent with his claim for Compensation and Pension in 1996 which was for the lower back, hips, legs, and feet.  

The Board now turns to the other evidence of record.  

A November 1983 personnel record noted that the Veteran was injured in a supply room accident on May 20, 1983.  It was noted that after the issuance of several temporary profiles he was issued a permanent profile for his low back on October 14, 1983.  

An undated personnel record shows that the Veteran's current assignment limitations were no marching, standing, stooping or crawling longer than five minutes.  It was noted that the physical defect was "chondromalacia".  

In a December 1999 buddy statement R. H reported that in 1977 he was the Veteran's First Sergeant.  He reported that the Veteran was a shift leader with a permanent profile P-3 on his feet stomach, back and knees.  He reported that the Veteran performed his duties at the highest level of proficiency.  He reported that the Veteran continued to lead his shift through physical training and weaponry training.  He reported that due to the increase in the amount of stress and pain caused by prolonged standing, lifting, and stopping he was then moved from the Dining Facility to the Unit and Battalion's personnel clerk.  He reported that the Veteran maintained this position until deployment to Germany.  

In an April 2003 buddy statement, M. P reported that the Veteran was a very good soldier and his performance was outstanding to the extent that his physical limitations allowed.  He reported that due to the condition of the Veteran's body, he was limited in physical training and other physical activity.  He reported that in those areas only the Veteran was not up to standard.  He reported that the Veteran's leadership and attitude were superior.  He reported that the duties which the Veteran could perform he did so in a superior manner, above most other soldiers.  

In an October 2003 buddy statement, R. B reported that the Veteran performed all his duties in an exemplary manner considering his physical limitations within his P-3 profile.  He reported that the Veteran was allowed an exception to policy in order to participate in six month deployment to Germany in the fall of 1975.  He reported that this exception was required because the Veteran's profile limited him from being assigned to exposure of extreme cold weather.  

In a March 2007 buddy statement, R. H reported that to the best of his knowledge the Veteran was a part of his command.  He reported that as a shift leader with a P-3 profile on his foot, back, legs and hip which were listed on his records from basic training.  He reported that the Veteran continued to lead his shift with the highest level of proficiency and continued to lead his shift through physical training and weaponry training.  He reported that due to the increased amount of stress and pain caused by prolonged standing, lifting and stooping it was suggested that the Veteran be removed from the dining facility to a less strenuous job.  He was then moved to be a personnel clerk.  

In a November 2007 buddy statement, R. B reported that the Veteran had a P-3 profile upon arrival to Fort Hood, Texas.  He reported that the Veteran performed all his duties in an exemplary manner especially when considering his physical limitations within his P-3 profile.  He reported that the Veteran was allowed an exception to policy in order to participate in a six month deployment to Germany in the fall of 1975.  He reported that the exception was required due to a portion of his profile which limited him from being assigned to exposure of extreme cold weather.  

An April 2009 statement from a VA staff physician states it is possible that his fibromyalgia symptoms and symptoms of tension headaches/chronic neck/lower back pain with degenerative arthritis are all related.  

In a May 2009 statement a VA physician stated that the Veteran had been treated at the VA for chronic neck, back, and hip pain as well as fibromyalgia.  The physician noted that it was possible that these chronic pain conditions exacerbate his tension headaches and are interrelated.  

In a June 2009 statement another VA physician noted that the Veteran had been treated at the VA for his diagnosis of Gout and Fibromyalgia.  The physician noted that it was possible that his chronic tension headaches could be related to his diagnosis of fibromyalgia.  

The Veteran testified at an October 2012 Board hearing.  In regards to his neck the Veteran testified that he had several falls while mopping in the kitchen mess hall.  He reported that he went to sick call for these and was sent from the company level aid station to the battalion at TMC-7 at Fort Worth, Texas and on a couple of occasions was sent to Darnell Army Hospital.  He reported that he was told it could be arthritis or maybe a sprain.  He reported that they called it "five o'clock syndrome and he was told to try neck rolls and apply warm towels and compress to it.  He reported that he was given pain medication.  The Veteran also testified that he had three profiles which limited him from standing for 20 minutes out of an hour and no prolonged standing, stooping, running, jumping and no duty requiring too extreme cold weather.  The Veteran reported that this was issued in Fort Ord, California.  He reported that he tried to get a copy of the profile.  He reported that he was told that the base was closed and the only other two copies were the ones that were given to him to carry in his wallet and those were eventually lost.  The Veteran reported that he was able to get a couple of sergeant majors, first sergeant and his first supervisor when he arrived at Fort Hood in September 1975 to write letters.  He reported that he tried to get letters from other people he served with.  The Veteran reported that he was pulled out of the mess hall because of a lot of stress and tension and things that were going on with his body.  He reported that he became the company clerk because of the issues related to his profile.  The Veteran reported that ever since 1975 he has been taking muscle relaxer and anti-inflammatories.  The Veteran testified that he needs adaptive automobile due to his legs and back.  He reported that he was authorized for a wheel chair and Medicare authorized him to have the motorized chair but he was unable to transport it.  

The Veteran was afforded a VA examination in December 2014.  The examiner diagnosed lumbosacral strain and degenerative arthritis of the spine.  The examiner noted that the Veteran did not report a specific injury but recalled several falls.  He reported that he sought care but was only treated with Para forte.  He reported that over the years his back pain has increased and he has been treated with spinal injections which affords some relief for about three months.  The examiner noted that there were three entries, December 1981, February 1982, and May 1983 in the service treatment records which document evaluation and treatment for a specific back condition which appeared to be self-limited and resolved spontaneously.  The examiner explained that there was no evidence of a chronic complaint of back pain or chronic disability in the service treatment records.  The examiner explained that likewise there was no evidence based medical literature which suggests a nexus between tension headaches and transient low back pain.  The examiner noted that currently more than 20 years after discharge, this Veteran carries a diagnosis of degenerative lumbar disc/joint disease and it is reasonable to assert that these conditions contribute to his back complaints, as may fibromyalgia.  The examiner noted that as with transient back pain there is no evidence based medical literature which supports or suggest a causal nexus between tension headaches and organic musculoskeletal conditions of the lumbar spine.  The examiner concluded that therefore it was less likely than not that the Veteran's current back complaints were incurred during or caused by military service but is at least as likely as not part of fibromyalgia.  

In regards to the Veteran's hips, the examiner diagnosed bilateral trochanteric pain syndrome.  The Veteran reported that he developed pain, which he was told was due to his back, and was treated with NSAIDs and exercises.  After some years he received trigger point injections.  The examiner explained that the Veteran's complaint of bilateral hip disability was due to bilateral hip osteoarthritis and fibromyalgia may contribute to his bilateral hip complaints.  The examiner explained that the right trochanteric bursitis was a discrete condition which resolved.  The examiner explained that the service treatment records do not document an ongoing chronic bilateral hip disability but can certainly be part of the symptom complex seen in fibromyalgia.  The examiner concluded that it was is less likely than not that his current hip complaints are due to military service but are at least as likely as not part of fibromyalgia.  The examiner also explained that there is no evidence based medical literature which supports or suggests a nexus between tension headaches and transient or continual bilateral hip conditions.  The examiner concluded that this it is less likely than not that his current hip complaints are related to his service connected tension headaches but are at least as likely as not part of fibromyalgia.  The examiner also explained that there is no evidence based literature that supports a nexus between aggravation of bilateral unilateral hip condition or fibromyalgia being its natural progression by tension headaches.  The examiner concluded that it is less likely than not that any unilateral hip condition or fibromyalgia was aggravated by his service connected tension headaches.  

In regards to the Veteran's legs the examiner diagnosed knee strain.  The Veteran reported that he had fallen several times while in service and rigorous physical training caused right knee pain.  He sought care and was placed on a P3 profile for several years.  The examiner explained that there was no documentation in the service treatment records of a chronic ongoing bilateral leg disability, although he was evaluated for pain behind each knee, chondromalacia patella, ganglion cyst and fibromyalgia.  The examiner concluded that thus it is less likely than not that the current complaints of the lower extremities were incurred during or caused by military service but are at least as likely as not part of fibromyalgia.  The examiner also explained that there is no evidence based literature that puts for a nexus between right leg ganglion cyst, chondromalacia, a bilateral leg disability or fibromyalgia being caused by or related to service headaches.  The examiner concluded that thus it is less likely than not that any lower leg disability was caused by or related to service connected tension headaches but are at least as likely as not part of fibromyalgia.  The examiner also explained that there is no evidence based literature to support a nexus between worsening/aggravation of right leg ganglion cyst, chondromalacia patella or as part of fibromyalgia and a relationship to tension headaches.  The examiner concluded that it was less likely than not that the aforementioned lower leg conditions were aggravated by service tension headaches.  

In regards to the Veteran's feet, the examiner diagnosed bilateral flat feet, left hallux valgus, bilateral plantar fasciitis, and right degenerative arthritis.  The Veteran reported that his feet started hurting during physical training and was told the pain was from his back.  He reported that he had surgery on the left foot and was places on profile for 30 days.  The examiner explained that the service treatment records do not note any foot condition.  Current physical examination findings and x-rays document pes planus/plantar fasciitis.  The examiner explained that these conditions are well known to cause foot pain as can fibromyalgia.  The examiner concluded that thus it was less likely that the Veteran's current foot conditions were incurred in or caused by military service but are at least as likely as not part of fibromyalgia.  The examiner also explained that there was no evidence based medical literature which supports or suggest a nexus between bilateral foot disabilities to include pes planus, plantar fasciitis or as part of fibromyalgia being caused by or related to tension headaches.  The examiner concluded that thus it is less likely than not that the Veterans bilateral foot complaints are caused by or related to the service connected tension headaches but are at least as likely as not part of fibromyalgia.  The examiner also explained that there was no evidence based medical literature which supports or suggests a nexus between bilateral foot disabilities, to include pes planus, plantar fasciitis or as part of fibromyalgia as being aggravated by tension headaches.  Thus it is less likely than not that his Veteran's bilateral foot complaints are caused by or related to the service connected tension headaches but are part of fibromyalgia.  

In regards to the Veteran's neck, the examiner diagnosed cervical strain.  The Veteran reported that his feet and legs were bothering him so bad associated with headaches which caused his neck to get tight.  He was treated with neck rolls.  The examiner noted that service treatment records document an acute episode of cervical adenopathy associated with abscess or the oral cavity which was more successfully treated with antibiotic and surgery.  The examiner explained that this condition existed more than thirty years ago and it is reasonable to assert that this fully resolved.  The examiner explained that since the clinical constellation of fibromyalgia included generalized widespread joint/muscle pain/tenderness, this condition is most likely the cause of the Veteran's neck pain.  The examiner concluded that it was less likely than not that his continued neck complaints are due to in-service cervical lymphadenopathy with abscess in the oral cavity but are at least as likely as not part of fibromyalgia.  The examiner also explained that there was no evidence based medical literature which supports or suggests that he Veteran's in-service neck condition was caused by or related to service connected tension headaches.  The examiner concluded that thus it is less likely than not his current neck complaints are related to or caused by service connected tension headaches but are at least as likely as not part of fibromyalgia.  The examiner also explained that there was no evidence based medical literature to support or put for a nexus between worsening/aggravation of neck pain as part of fibromyalgia and a relationship to tension headaches.  The examiner concluded that thus it is less likely than not that the Veteran's neck pain was aggravated by service connected tension headaches.  

In a February 2015 statement, a VA physician noted that the Veteran had received medical care at the Atlanta VA for many years and in other VA systems prior to 2007.  The physician noted that during his service the Veteran was issued a permanent 3 physical profile of the lower extremities in 1975 that related to these medical issues.  The physician noted that service records from 1975 to 1983 show treatment for pain in the neck, back, legs feet and hips.  The physician noted that the Veteran was told he had arthritis.  It was noted that these records were not available to review at the time of writing the statement.  The physician concluded that given the Veteran's current musculoskeletal complaints and the reported profile and service records, it seems reasonable that they are linked our caused by his service related injuries, particularly arthritis.  

In June 2016 the Veteran submitted articles concerning the spine and fibromyalgia.  

The Veteran was afforded a VA opinion in July 2016.  The Board notes that the examiner simply copy and pasted the December 2014 opinions concerning the low back and neck claims.  

The August 2016 examiner noted that while the Veteran has contended that he has had symptoms related to fibromyalgia since service, the diffuse nature of his pain was not present while in service.  The examiner noted that the Veteran was not seen for knee pain over more than one visit in service and he had no complaints related to his feet.  The only complaints which were present in service and at his time of his diagnosis with fibromyalgia in 1993 were the right lower back and hip pain.  The examiner noted that in addition, the earliest that the Veteran can be established to have met diagnostic criteria for fibromyalgia was in 1994, although a diagnosis in July 1993 will be conceded.  While notes suggest the Veteran's lower back pain and hip pain are primarily what led to his diagnosis of fibromyalgia, review of his medical records prior to that time show that he had multiple other joint complaints.  In addition, trigger points were noted to be positive diffusely in September 1993.  The examiner noted that these findings were not present in service nor were they documented prior to 1993.

The examiner noted that it is likely that the evolving history the Veteran has provided, along with the inconsistencies in his claims, have resulted in the years of denials rather than a missed diagnosis in service.  The examiner stated that to clarify, the Veteran initially claimed headaches and a low back injury in his C&P claim in 1984.  It was only in 1994 that he then expanded his claim to include bilateral hips, legs, and feet.  In addition, while the Veteran's symptoms in service were clearly not related to any service incurred injuries, he has repeatedly claimed specific injuries in service as the cause for his back and neck pain.  The examiner noted that the most detailed history was offered in his Appeals Board Hearing Testimony from October 2012.  The examiner noted that during that testimony the Veteran claimed his back pain as related to multiple "falls while mopping in the kitchen" as a part of his duties in the mess hall and he stated care was received and should have been documented.  He indicated being told he would have arthritis or a sprain as residuals.  In addition, he claimed his neck pain was also related to such and he had a profile for his conditions.  The examiner noted that as stated, the medical evidence does not bear this out.  The examiner explained that this varied history of involved areas and cause has very likely convoluted an already complex history.  The examiner noted that however, now he has claimed fibromyalgia as the cause for his back pain, originating in service.  

The examiner explained that while the Veteran is diagnosed with fibromyalgia, in the years since his diagnosis he has also been diagnosed with varying specific conditions related to his chronic pain syndromes.  The examiner noted that in fact, review of PM&R notes shows the Veteran has received more treatment for defined pain syndromes over the last 10 years rather than fibromyalgia.  The examiner noted that in general, the Veteran has had chronic complaints of pain over the years; however the involved areas and diagnoses for his complaints have changed.  The examiner explained that what the evidence does show, in this examiner's opinion after exhaustive review of his medical records, is that the Veteran has a long history of pain complaints with more recent organic disease being the primary cause for his current pain.  The examiner noted that the Veteran is on medication which can be used for fibromyalgia; however, it has been started for his specific pain syndromes.  The examiner also noted that the Well Star primary care discharge paperwork the Veteran submitted is noticeably absent for mention of his diagnosis of fibromyalgia, rather listing specific pain conditions.  

The examiner explained that in final consideration of all the evidence, this examiner feels the Veteran's back pain in service was likely related to muscle spasm/strain which was intermittent.  This condition resolved, based on medical documentation.  In addition, his back pain in service is clearly and unmistakably not related to his current back pain which is well established to be related to a diagnosis of lumbar degenerative joint disease with radiculopathy.   The examiner explained that there is also, to a lesser degree, his fibromyalgia, which also causes back pain.  The examiner explained that neither of these conditions, however, represents a service connected condition.  The examiner explained that the back pain the Veteran complained of in service was transient with resolution between episodes, as evidenced by the Veteran's own report of "intermittent" pain in November 1984, as previously mentioned.  In addition, none of Veteran's symptoms in service met criteria for a diagnosis of fibromyalgia on retrospective review.  The examiner noted that there was no widespread muscle tenderness and no trigger point pain typical for fibromyalgia was described in his service treatment records.  Even following discharge, notes from the VA in the early 1980s have no indication of widespread joint pain and/or muscle tenderness.  The examiner noted that in fact, the Veteran's records were relatively quiet for any complaints, including back pain, from 1985-1991 as previously stated.  The examiner explained that it is likely that the Veteran cannot effectively differentiate his current back pain very well as he has had similar complaints over the years despite a diagnosis which has evolved from spasm/strain to fibromyalgia, and degenerative joint disease.  The examiner stated that however, based on review of his medical records in a temporal fashion, it appears the Veteran's current pain is more related to specific pain syndromes than fibromyalgia.  

The examiner also explained that fibromyalgia is a poorly understood condition characterized by widespread musculoskeletal pain and tenderness.  The examiner explained that currently it is thought that there is a hypersensitivity of the central nervous system which results in this condition.  The examiner explained so while the Veteran is felt to have fibromyalgia, his pain currently is caused by different conditions from that in service.  The examiner stated that it is also felt his fibromyalgia contributes less than 50 percent to his current symptomatology and as the pain syndromes he is currently being treated for and are causing his greatest disability, are specific and not related to any of the complaints the Veteran had in service.  The examiner explained that includes his neck, back, leg, knee, hip, and foot pain.  The examiner stated that none of these diagnoses can be related to his service connected complaints/visits for the reasons explained above.  

Based on the above, the Board finds that the most competent and credible evidence of record is against a finding of service connection for a low back disability, bilateral hip disability, bilateral leg disability, bilateral foot disability or a neck disability.  

In this regards, the Board finds the December 2014 and August 2016 VA opinions to be highly probative to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the December 2014 and August 2016 examiners possess the necessary education, training, and expertise to provide the requested opinions.  Additionally, the opinions are shown to have been based on a review of the Veteran's claims file, and are accompanied by sufficient explanations.  The opinions are also consistent with the other medical evidence of record and the December 2014 VA examiner adequately addressed secondary service connection.  The Board again notes the Veteran's assertions that his service treatment records dated 1975 to 1980 are not associated with the claims file.  The Board also notes the lay statements of record regarding the P-3 profile.  However, the Board finds that the December 2014 and August 2016 opinions are not based solely on a lack of treatment during service.  Instead, the VA examiners based their opinions on service treatment records dated after the reported P-3 profile and the post-service treatment records and VA examinations dated shortly after the Veteran's discharge from service, which are absent of a diagnosis of arthritis, fibromyalgia and/or chronic symptoms of the low back, neck and bilateral hips, legs and feet.  The Board thus finds the December 2014 and August 2016 VA examinations are dispositive of the nexus issues in this case.  

The Board acknowledges the VA statements of record.  In regards to the April 2009 statement, the VA physician notes that the Veteran's conditions could be interrelated but did not address whether the Veteran's conditions were secondary to his service-connected tension headaches.  Therefore, the Board places more probative value on the December 2014 VA examination in determining whether service connection is warranted on a secondary basis.  

In regards to the May 2009 statement, the Board notes that the VA physician concluded that the Veteran's non-service connected pain conditions exacerbate his service-connected headaches.  Therefore, the Board places no probative value on the statement in determining whether service connection is warranted on a secondary basis.  

In regards to the June 2009 statement, the Board notes that the Veteran is already in receipt of service-connection for his headaches and is not currently in receipt of service-connection for fibromyalgia.  Therefore, the Board places no probative value on the statement in determining whether service connection is warranted for the Veteran's disabilities.  

In regards to the February 2015 statement, the Board notes that the physician specifically stated that the records were not available to review.  Therefore, the Board places more probative value on the December 2014 and August 2016 VA examinations as the VA examiners reviewed the Veteran's claims files and reached conclusions consistent with the evidence of record.  

The Board also acknowledges that the December 2014 VA examiner concluded that the Veteran's conditions were likely due to his fibromyalgia.  However, as the Veteran is not currently in receipt of service connection for fibromyalgia, further consideration of this theory of service connection is not warranted.  

The Board acknowledges the Veteran's assertions that his disabilities are directly related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 vets. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of the Veteran's diagnosed disabilities, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran is competent to report his symptoms, any opinion regarding whether his currently diagnosed disabilities are in anyway related to his military service requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative value to the Veteran's assertions that his currently diagnosed low back disability, neck disability and bilateral hip, leg and foot disabilities are in any way related to his military service or his service-connected tension headaches. 

The Board also acknowledges the "Back Pain Health Center", "Get to the Bottom of Sacroiliac (SI) Joint Pain" and "Epidural and Spinal Anesthesia" articles submitted by the Veteran.  The Board notes that the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In short, articles and treatises tend to be general in nature and tend not to relate to the specific facts in a given veteran's claim.  In the present case, the referenced article falls into this general category.  The Board finds that the articles alone do not outweigh the more probative December 2014 and August 2016 VA medical opinions that address the particulars of this Veteran's case.  

In regard to continuity of symptoms and presumptive service connection, the Board acknowledges the Veteran's assertions that his symptoms began in-service and continue today.  However, the Board places more probative value on the August 2016 VA examination, which concluded that the Veteran's in-service symptoms were intermittent and transient.  38 C.F.R. § 3.309 (a).  Walker, 708 F.3d 1331.  

As such, the Board finds that the weight of the evidence is against a finding of service connection for the Veteran's disabilities.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Earlier Effective Date

The Veteran contends that he is entitled to an earlier effective date for his tension headaches.  

The statute governing effective dates provides that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim to reopen, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application therefore.  38 U.S.C.A. § 5110 (West 2014).   

The pertinent regulation provides that except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2016).  Under 38 C.F.R. § 3.400 (a)(2), if a claim is received within one year of separation, the effective date will be the day after separation or the date entitlement arose.

By way of history, the Veteran's DD 214 shows that he separated from the military on August 2, 1983.  The Veteran filed a claim for service connection for headaches on September 18, 1984.  

In a December 1984 rating decision, the RO denied entitlement to service connection for tension headaches.  The RO concluded that the Veteran's headaches were acute and transitory with no residuals noted on VA examination.  The Veteran was notified of this decision by way of a January 8, 1985, letter.  

In an undated statement written on the December 1984 rating decision, the Veteran stated "that this claim should have never been denied".  The Board notes that the Veteran circled low back injury.  The Veteran also underlined "Veteran has complaints of headaches" and numbered that section as #1.  The Veteran also underlined "lower back muscles" and "whole body" and numbered it #2.  The Veteran also stated that "statements are partially my opinions.  I was hurt in 1975.  The claim was made in 1984.  Its stated as part of my request for compensation it clearly shows # 2-5 that there was a problem and the complaints were then considered to be acute and transitory.  Help make this a solid claim.  "The Veteran also stated "the doctor's comments are not even clear but rather gibberish".  The Board notes that the Veteran underlined and numbered parts of the rating decision.  The Board notes that the record was uploaded to VBMS and dated as December 26, 1984, the date of the rating decision.  

At the August 2016 Board hearing, the Veteran's representative asserted that the undated statement was the Veteran's attempt to disagree with the December 1984 rating decision.  

The Board notes that it is unclear when the Veteran submitted the undated rating decision with his comments as several documents in the Veteran's claims file have been misdated and do not include the VA receipt stamps.  Additionally, it is not immediately clear from the undated statement if the Veteran was disagreeing with the denial of service connection for headaches based on the use of underlining, circling and numbering.  However, after resolving all reasonable doubt in favor of the Veteran, the Board accepts the undated statement on the December 1984 rating decision as a notice of disagreement with the December 1984 rating decision.  Therefore, the Board must find that the appropriate date of claim is September 18, 1984.  

In regards to the date entitlement arose, the Board notes that service connection was granted based on the evidence showing evidence of the condition in service and shortly following service.  Therefore, resolving all reasonable doubt in favor of the Veteran, entitlement arose during his military service.   

The Board again notes that the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  The Board also again notes that under 38 C.F.R. § 3.400 (a)(2), if a claim is received within one year of separation, the effective date will be the day after separation or the date entitlement arose.  In applying the regulation to the facts of the case, the Veteran did not file a claim within a year of separation from service, and the date of claim is later than the date entitlement arose.  Therefore, the appropriate effective date is September 18, 1984.  

Automobile and Adaptive Equipment or Adaptive Equipment Only

Under 38 U.S.C.A. § 3902, VA may provide, or assist in providing, an "eligible person" with an automobile or other conveyance, and necessary adaptive equipment.  A veteran is considered an "eligible person" if he is entitled to compensation for any of the disabilities described below, and if such disability is the result of an injury incurred or disease contracted in or aggravated by active military, naval, or air service: (i) The loss or permanent loss of use of one or both feet; or (ii) The loss or permanent loss of use of one or both hands; or (iii) The permanent impairment of vision of both eyes of the following status: central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than twenty degrees in the better eye.  See 38 U.S.C.A. § 3901 (1)(A) (West 2014); see also 38 C.F.R. § 3.808 (b) (2016). 

For adaptive equipment eligibility only, service-connected ankylosis of one or both knees or one or both hips is sufficient to show entitlement.  See 38 U.S.C.A. § 3902 (b)(2); 38 C.F.R. § 3.808 (b)(4). 

In this case, Veteran is in receipt of service connection for hypertension, tension headaches and a scar status post-operative parapharyngeal abscess.  Therefore, the evidence does not demonstrate that the Veteran has the physical loss or loss of use or ankylosis of any extremity, or blindness or permanent impairment of vision in both eyes to the specified degree.  As such, there is no basis for an award of a certificate for an automobile and/or for adaptive automobile equipment.  


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a low back disorder is denied. 

Entitlement to service connection for a bilateral hip disorder is denied. 

Entitlement to service connection for a bilateral leg disorder is denied. 

Entitlement to service connection for a bilateral foot disorder is denied. 

Entitlement to service connection for a neck disorder is denied.  .

Entitlement to automobile and adaptive equipment or for adaptive equipment only, is denied.

Entitlement to an effective date of September 18, 1984, for the grant of service connection for tension headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.  




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


